ORDER

PER CURIAM.
AND NOW, this 4th day of September, 2002, Stuart Donegan having been disbarred from the practice of law in the State of New Jersey by Order of the Supreme Court of New Jersey dated May 9, 2002; the said Stuart Donegan having been directed on July 10, 2002, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Stuart Donegan is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.